Citation Nr: 1509932	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  14-16 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to increased rating for service connected degenerative disc disease (DDD) of the lumbar spine, currently rated at 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for service connected radiculopathy to the left lower extremity secondary to DDD of the lumbar spine.


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Accredited Agent


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel



INTRODUCTION

The Veteran served in active duty from September 1983 to November 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied the Veteran's claim for increased rating.  During the pendency of this appeal the jurisdiction of the case was transferred to the RO in New York, New York.

The Board notes that the Veteran's VA Form 9 contained a request for a Travel Board Hearing.  In July 2014, the Veteran informed the New York RO that he desired to withdrawal his request for a Board hearing.  Therefore, the request for a hearing has been withdrawn.  38 C.F.R. § 20.704(e) (2014).

The Veteran's substantive appeal was received in May 2014.  After the issuance of the statement of the case, the Veteran's representative submitted a private medical treatment report without a request for AOJ consideration.  Thus, the Board considers this new medical report in the first instance.  38 U.S.C.A. § 7105(e) (West 2014); see Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012.

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claim (Virtual VA and Veterans Benefits Management System (VBMS)).  Virtual VA contains VA treatment records and other non-relevant documents with respect to this appeal.  VBMS contains the September 2013 private treatment record and other non-relevant documents.  

The issue of entitlement to a total rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  During the appeal period, the Veteran had, at worst, thoracolumbar spine flexion to 70 degrees with objective evidence of painful motion and no evidence of ankylosis, incapacitating episodes of intervertebral disc syndrome (IVDS), or bowel or bladder impairment.

2.  During the appeal period, the Veteran had mild incomplete paralysis of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 10 percent for DDD of the lumbar spine have not been met.  38  U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5235 - 5243 (2014).

2.  The criteria for an initial rating greater than 10 percent for radiculopathy of the left lower extremity secondary to DDD of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

After a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

In cases for increased rating claims, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a July 2012 VCAA letter provided notice to the Veteran regarding the information and evidence needed to substantiate claims for increased rating for discogenic disease L5-S1, which was how his DDD was previously rated.  This letter also informed the Veteran of what information and evidence must be submitted by him and what information and evidence would be obtained by VA.  In addition, the letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates.  

The Board notes that the VCAA letter did not discuss radiculopathy as the RO granted service connection and issued an initial rating of 10 percent for radiculopathy secondary to the Veteran's DDD based on the record evidence in its August 2012 rating decision.

Relevant to the duty to assist, the Veteran's VA treatment records and VA examination reports have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

Additionally, the Veteran was afforded a VA examination in July 2012 to determine the nature and severity of his disability.  This medical report provides evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  The Veteran has not alleged that the VA examination is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected DDD of the lumbar spine and radiculopathy of the left lower extremity as they include an interview with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Thus, the Board finds that VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999), see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

B.  Degenerative Disc Disease of the Lumbar Spine

The Veteran contends that he is entitled to a higher rating for DDD of the lumbar spine due to his constant back pain.

In this case, the Veteran's service-connected DDD of the lumbar spine is rated by analogy under the diagnostic codes for IVDS and lumbosacral or cervical strain.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Degenerative disc disease of the lumbar spine is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective beginning on September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, effective beginning on September 26, 2003, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

The Rating Schedule also provides that unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., at Note (5). The Board notes here that ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Colayong v. West, 12 Vet. App. 524, 528 (1999).

In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The evidence for consideration includes VA treatment and compensation examination reports, private medical treatment record and the Veteran's personal statements in support of his claim.

The Veteran had numerous VA treatment visits between July 2011 to December 2013 to adjust and regulate his pain medications.

A July 2012 VA thoracolumbar spine examination report reflects the Veteran's complaint of spending much time in bed each day, not being able to sit or stand for more than 30 minutes, having numbness in his left first toe, and occasional shooting pain in his left leg but denied having any flare-ups.  Upon physical examination, the VA examiner noted the Veteran did not have guarding, muscle spasms or localized tenderness or pain to palpation for joints and soft tissue of the thoracolumbar spine.  The range of motion testing of the thoracolumbar spine showed forward flexion was to 90 degrees with objective evidence of painful motion beginning at 70 degrees.  His extension ended at 20 degrees and this was also where objective evidence of painful motion began.  Right and left lateral flexion and lateral rotation were each to 30 degrees with no objective evidence of painful motion.  The examiner found no additional limitation in range of motion to the thoracolumbar spine following repetitive-use testing.  His muscle strength tests were all normal with no muscle atrophy.  His knee and ankle reflexes were normal bilaterally.  His sensory examination of the lower extremities was normal everywhere except for decreased sensation in the left foot/toes.  His straight leg raising tests were negative bilaterally.  The Veteran had mild intermittent pain and numbness as signs or symptoms due to radiculopathy of the left lower extremity.  The examiner found that the Veteran had mild left side radiculopathy but no other neurological abnormalities.  The examiner determined the Veteran had IVDS with no incapacitating episodes over the past 12 months.  The examiner noted the Veteran ambulated with the occasional use of a cane.  The Veteran's functional loss and/or impairment was interference with sitting, standing and/or weight bearing, less movement than normal, and pain on movement.  The VA examiner found the Veteran's thoracolumbar spine condition impacts his ability to work by limiting his ability to walk with a cane to a few hundred yards before having to sit, not being able to lift more than 10-15 lbs., prohibiting repetitive forward bending and needing to lie down periodically thru the day.

The July 2012 VA examiner referred to an August 2010 lumbar spine MRI report.  The MRI report noted mild to moderate degenerative changes of the disc spaces, most apparent at L5-S1, no significant central canal narrowing, and foraminal stenosis at L5-S1 bilaterally and left L4-L5.

An August 2013 VA treatment record reflects the Veteran's complaint of chronic lower back pain - described as a "dull ache" - with some radicular pain on exertion particularly to the left leg.

September 2013 MRI scans found "straightening of the normal lumbar lordosis", "slight retrolisthesis of the L2 on 3 and L3 on 4", "diffuse disc degeneration", and "L5-S1 disc height loss with accompanying endplate change".  See MRI Report from Adirondack Advance Imaging, LLC.  The radiologist concluded there was "[m]ultilevel degenerative change with varying degrees of foraminal narrowing, most pronounced bilaterally at the L5-S1 level."  Id.

The Veteran is currently in receipt of a 10 percent rating for his service-connected DDD of the lumbar spine and of a separate 10 percent rating for his radiculopathy of the left lower extremity associated with DDD of the lumbar spine.  As discussed above, to warrant a higher rating, there must be evidence of forward flexion greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as is required for a 20 percent rating; or forward flexion of 30 degrees or less of the thoracolumbar spine, favorable ankylosis of the entire thoracolumbar spine, as is required for a 40 percent rating; unfavorable ankylosis of the entire thoracolumbar spine, as is required for a 50 percent rating; or unfavorable ankylosis of the entire spine, as is required for a total rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

The July 2012 VA spinal physical examination found the Veteran's thoracolumbar spine flexion to 90 degrees with painful motion beginning at 70 degrees and repetitive motion did not further diminish his range of motion.  The Veteran's combined range of motion of the thoracolumbar spine was to 210 degrees when factoring in additional limitation range of motion due to painful motion.  The Veteran did not have guarding, muscle spasms, or localized tenderness.  The MRI images did not find scoliosis, reversed lordosis or abnormal kyphosis.  Thus, the criteria for a 20 percent disability rating have not been met.  Id.

Throughout the appeal period, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  The thoracolumbar spine was found to have range of motion on objective examination.  Further, the clinical evidence does not establish and the Veteran has not alleged that his thoracolumbar spine was ankylosed or that he experienced such symptoms as difficulty walking due to limited line of vision, difficulty breathing or eating, atlantoaxial or cervical subluxation or dislocation, or nerve root stretching, as is required for unfavorable ankylosis for VA compensation purposes.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

In addition, while there is evidence of functional loss due to pain and weakness of the thoracolumbar spine that would otherwise warrant assigning a higher rating, such functional loss does not more nearly approximate unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine, i.e., the symptomatology required for either a 50 percent disability rating or a total rating. 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011), see also DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  In this regard, the VA examiner found that there was no additional limitation even considering painful and repetitive motion or otherwise described any symptomatology tantamount to unfavorable ankylosis.  Under these circumstances, there is no basis for a rating higher than 10 percent in light of the factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59.

While the Veteran has been diagnosed with lumbar spine DDD, Diagnostic Code 5243 contemplating IVDS may not serve as a basis for a rating higher than 10 percent.  This is because there is no indication that the Veteran's lumbar spine disability has resulted in any incapacitating episodes as defined by VA regulations, let alone incapacitating episodes of at least two weeks during an immediately preceding 12-month period, which is the minimum required for a rating higher than 10 percent, specifically, 20 percent, for IVDS.  The July 2012 VA examiner found that IVDS was present.  However, the Veteran denied having any incapacitating episodes in the past 12 months.  The Veteran complained of having to "spend much time in bed each day" but this does not meet the regulatory definition of "incapacitating episode" as the bed rest was not prescribed and under treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

Also, the Board finds no basis to assign a separate compensable rating for neurological abnormalities involving bowel or bladder impairment.  In this regard, the record is negative for bowel or bladder impairment as a result of the Veteran's lumbar spine disorder.  Specifically, excluding signs of left lower extremity radiculopathy, the VA examination revealed no other neurological abnormalities and no evidence of urinary or fecal deficits related to his lumbar spine disorder.  In the absence of any objective neurological findings, there is no basis to grant a separate compensable rating for neurological impairment of the bowel or bladder.

With respect to the Veteran's limitation of range of motion for his service-connected DDD of the lumbar spine, the Board has considered and the record evidence shows his symptoms have been static and staged ratings are not warranted under Fenderson, 12 Vet. App. at 119, and Hart, 21 Vet. App. at 505.

Therefore, the Board finds the Veteran's range of motion was limited, at worst, to 70 degrees of forward flexion and is entitled to a 10 percent disability rating, and no higher, for DDD of the lumbar spine.

C.  Radiculopathy of the Left Lower Extremity

The Veteran's left lower extremity peripheral neuropathy is rated under the diagnostic code for paralysis of the sciatic nerve.  With regards to paralysis of the sciatic nerve, ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that the Veteran is currently in receipt of an initial rating of 10 percent for left lower extremity radiculopathy, effective July 5, 2012, the filing date of his increased rating claim for DDD of the lumbar spine.  The Board notes that the Veteran has consistently reported left lower extremity pain and numbness related to his low back disability throughout the course of his appeal.  The MRI scans found mild to moderate degenerative changes of the disc spaces, foraminal stenosis, and slight retrolisthesis.  The Veteran complained of numbness and mild intermittent pain radiating down his left lower extremity, which was aggravated upon exertion.  See August 2013 VA Treatment Report.  The VA examiner found there was no muscle atrophy or reduced reflexes while finding the Veteran had reduced sensation in his left foot/toes and concluding the Veteran had mild left side radiculopathy.

The Board finds an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with DDD of the lumbar spine is not warranted as moderately severe symptomatology was not found or alleged by the Veteran and the incomplete paralysis involved only sensory loss.  38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Code 8520.

The Board has considered whether staged ratings under Fenderson, 12 Vet. App. at 119, are appropriate for the Veteran's service-connected radiculopathy; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

D.  Other Considerations

The above-noted determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation for a determination of whether an extra-schedular rating is warranted.  Id. 

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology.  As discussed above, the Veteran's predominant subjective and objective orthopedic and neurological symptoms impact his range of motion, ability to stand or walk for extended periods, inability to lift greater than 15 lbs., numbness, and pain.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  Further, as noted, the rating schedule provides a higher rating based on evidence demonstrating more severe impairment.

Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


CONTINUED ON THE NEXT PAGE


ORDER

Entitlement to increased rating for service connected DDD of the lumbar spine, currently rated at 10 percent disabling, is denied.

Entitlement to an initial rating in excess of 10 percent for service connected radiculopathy to the left lower extremity secondary to DDD of the lumbar spine is denied.


REMAND

The record reflects that the Veteran filed a notice of disagreement with respect to the June 2014 rating decision on his claim for TDIU.  See January 2015 statement.  When there has been an adjudication of a claim and a NOD as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26.  A SOC addressing the Veteran's TDIU claim has not been issued.  Thus, a remand for issuance of a SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ shall issue a SOC addressing the claim for TDIU.  Only if the Veteran submits a timely Substantive Appeal addressing this claim should it be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


